Title: From George Washington to Capel & Osgood Hanbury, 20 September 1765
From: Washington, George
To: Capel & Osgood Hanbury



Gentlemen,
Mt Vernn 20th Septr 1765

By the Fauquier Captn Nicks you will receive 12 Hhds of Master Custis’s Tobacco which please to sell to the best advantage and carry the nett proceeds to the credit of his account—I dare say there can be no exception taken to this Tobacco & therefore I shall hope for more pleasing Sales than were receivd for the two last Parcels I shipd you in his behalf which indeed were low and discouraging.
According to the usual & annual Custom, I expected to have recd copies of his & the Estates Accts currt with you before now, but have been disappointed two years running—your next Letters I hope will furnish me with these, as it is a satisfaction to receive & compare them with my own once a year. Sundry of your favours lying before me, I perceive in one of them you ask

if D. P. Custis’s Estate was to be debited for the 14 Hhds Tobo pr the Joseph, & J. P. Custis credited for the proceeds—My Letter of the 26th of April 1763 did fully direct in this matter—but as you may have forgot the contts I there mentioned that D. P. Custis’s Estate was to have credit for the 20 Hhds pr the Deliverance because it was Shipd before any Division of the said Estate took place, but that Mastr J. P. Custis was chargeable with the Insurance and other Costs of the 14 Hhds pr the Joseph, & entitled to the Proceeds (this Tobo being made after that event happend & upon his own Estate) and that you were thence forward to open an acct with the young Gentleman—beginning with that very Tobo—the property being his.
The Parliament by the Bounty given for American Hemp & Flax seem desirous of encouraging the growth of them in the Plan[tatio]ns but as they are Articles altogether new to us & I believe not much of our Lands well adapted for them, and as the proper kind of Packages, Freight, & accustomd charges, are little known here I shoud be much obligd to you for advising me of the gene[ra]l prices one might expect in your Port for good Hemp, & flax (rough & undressd) Watered, & prepard as directed by the Act wt. an estimate of the freight & all other Incident Charges pr Tonn that I may form some Idea of the profits resulting from the growth—you will please to excuse this trouble—I am Gentn—Yr Most Obt h. Servt

Go: Washington

